Bl>i6M!C-l W*110




             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                          DIVISION ONE

CITY OF EVERETT,                                    No. 73843-7-1


                             Respondent,

                     v.                             UNPUBLISHED OPINION

JAMIE WALLIN,

                             Appellant.             FILED: August 1,2016

          Schindler, J. — Jamie Wallin filed a lawsuit against the City of Everett (City) for

violation of the Public Records Act (PRA), chapter 42.56 RCW. The court dismissed the

lawsuit as barred by the one-year statute of limitations under RCW 42.56.550(6). We

affirm.


PRA Request

          Jamie Wallin is an inmate at the Washington State Penitentiary. On August 21,

2012, Wallin made a public records request to the Everett Police Department. The PRA

request sought 24 categories of documents including police reports, witness

statements, handwritten notes, documents related to a search warrant, and medical

reports.

          In a letter to Wallin on September 4 and on September 25, the City stated it

needed additional time to respond. In a letter to Wallin dated October 9, the City
No. 73843-7-1/2


asserted the requested medical records were exempt and the medical waiver Wallin

provided did not comply with statutory requirements.

       The City mailed some of the requested records to Wallin on December 13, 2012.

The letter states the documents constitute the first installment and included 16 out of the

24 categories of records requested. In the letter, the City asserted an exemption

applied to the "decline notice" records under RCW 42.56.280. RCW 42.56.280 exempts

"[preliminary drafts, notes, recommendations, and intra-agency memorandums in which

opinions are expressed or policies formulated or recommended." The City provided a

redaction log and a redacted copy of the decline notice. The redaction log states:

       The record constitutes/includes preliminary drafts, notes,
       recommendations and/or intra-agency memoranda in which opinions are
       expressed or polices formulated or recommended and which have not
       been publicly cited by our agency in connection with any agency action.

       The mailroom at the Washington State Penitentiary intercepted and withheld the

documents produced by the City. According to Wallin, he first learned the documents

were intercepted on January 10, 2013. The City sent Wallin a letter on January 17,
2013 stating the Washington State Penitentiary notified the City that the records it
produced in response to the PRA request had been seized. This is the last
communication between the City and Wallin.

       On February 5, 2013, Wallin made arrangements to have the mailroom send the
documents to his grandmother. More than a year later, in April 2014, Wallin asked his
grandmother to mail him certain pages of the records produced by the City. Around the
same time, Wallin's father reviewed the records. After his father reviewed the records,
Wallin learned the City produced only 16 of the 24 categories of requested documents
and that the City claimed an exemption for documents related to the decline notice.

                                          2
No. 73843-7-1/3


Dismissal of Lawsuit

      On January 5, 2015, Wallin filed a lawsuit against the City for violation of the

PRA and to compel the disclosure of public records in response to his request. In the

complaint, Wallin acknowledges the City's December 2012 response was a "first

installment" to his PRA request. Wallin also asserts he learned on January 10, 2013

that the City had produced records in response to his request and in October 2012, the

City had asserted an exemption to the request for medical records. In the complaint,

Wallin concedes he did not make arrangements to review the records the City produced

on December 13, 2012 until April 2014.

      The City filed a CR 12(b)(6) motion to dismiss arguing Wallin's lawsuit is barred

by the statute of limitations under RCW 42.56.550(6). The trial court dismissed the

lawsuit with prejudice as barred by the PRA one-year statute of limitations. The court

denied Wallin's motion to reconsider.


PRA Statute of Limitations

      On appeal, Wallin contends the trial court erred in dismissing his complaint as

barred by the PRA one-year statute of limitations.

       Because the parties submitted materials outside of the complaint, we treat the

CR 12(b)(6) motion as a CR 56 summary judgment motion. See Foisv v. Conrov, 101
Wash. App. 36, 40, 4 P.3d 140 (2000). We review summary judgment de novo. Michak v.

Transnation Title Ins. Co., 148 Wash. 2d 788, 794-95, 64 P.3d 22 (2003). Summary

judgment is proper if when viewing the facts and reasonable inferences in the light most

favorable to the nonmoving party, there are no genuine issues of material fact and the
No. 73843-7-1/4


moving party is entitled to judgment as a matter of law. CR 56(c); Michak. 148 Wash. 2d at

794-95.


      The PRA states that "[ajctions under this section must be filed within one year of

the agency's claim of exemption or the last production of a record on a partial or

installment basis." RCW 42.56.550(6). Under the plain language of the statute, "the

one-year statute of limitations is triggered by one of two occurrences: (1) the agency's

claim of an exemption or (2) the agency's last production of a record on a partial or

installment basis." Tobin v. Worden. 156 Wash. App. 507, 513, 233 P.3d 906 (2010).

       If "an installment of a records request is not claimed or reviewed, the agency is

not obligated to fulfill the balance of the request." RCW 42.56.120. Here, the City

produced the first installment of documents on December 13, 2012 but Wallin did not

review the documents until more than a year later in April 2014. The City's claim of

exemption on October 9, 2012 and December 13, 2012 also triggered the one-year

statute of limitations. Relying on Rental Housing Ass'n of Puqet Sound v. City of Pes

Moines, 165 Wash. 2d 525, 199 P.3d 393 (2009), Wallin argues the one-year limitation

was not triggered because the claimed exemptions did not apply to the other categories

of documents he requested. Rental Housing does not support Wallin's argument.

       In Rental Housing, the court held a claim of exemption was insufficient to trigger

the one-year statute of limitations because the agency failed to provide a brief

explanation to " 'allow a requestor to make a threshold determination of whether the

agency has properly invoked the exemption.'" Rental Housing, 165 Wash. 2d 539

(quoting WAC 44-14-04004(4)(b)(ii)). The court did not hold, as Wallin contends, that

an exemption must apply to each withheld document in order to trigger the one-year
No. 73843-7-1/5


statute of limitations. To the contrary, the one-year statute of limitations is triggered

when an agency responds to a PRA request with a proper claim of exemption.

Greenhalgh v. Dep't of Corr.. 170 Wash. App. 137, 150, 282 P.3d 1175(2012).

       Wallin also argues the City failed to make an adequate claim of exemption. The

record does not support his argument. A claim of exemption need only (1) adequately

describe the withheld record by stating the type of record withheld, date, number of

pages, and author/recipient or (2) explain which exemption applied to a withheld record.

Rental Housing, 165 Wash. 2d at 539. Here, the City adequately explained the

exemptions asserted. See Citv of Lakewood v. Koenig, 182 Wash. 2d 87, 95, 343 P.2d 87

(2014) ("[W]hen it is clear on the face of a record what type of information has been

redacted and that type of information is categorically exempt, citing to a specific

statutory provision may be sufficient.").

       We affirm dismissal of Wallin's PRA lawsuit as barred by the one-year statute of

limitations under RCW 42.56.550(6).




                                                 V^Uo\\ysAS^t
WE CONCUR:




                                                               6xCT.